DETAILED ACTION


Allowable Subject Matter
Claims 1-8 and 10-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art teaches a medical information processing apparatus which processes report information including a plurality of pieces of information obtained by classifying information about an imaging diagnosis and relation information indicating a relationship between the pieces of information, the apparatus comprising: 
a memory storing a program; 
and one or more processors which, by executing the program, function as: 
an instruction unit configured to instruct pasting of the report information; 
a decision unit configured to obtain display attributes concerning a scroll direction of a paste destination of the report information in accordance with an instruction from the instruction unit, and to decide a layout direction of paste information based on the scroll direction of the paste destination; and 
a generating unit configured to generate paste data obtained by laying out the paste information in accordance with the layout direction and the relation information.

Furthermore, when considering the amended claims 17-23 as a whole, respectively, the independent claim is allowable on substantially same rationale. The corresponding dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611